internal_revenue_service appeals_office release number release date date date a b certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s you have failed to establish that you operate exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you do not engage primarily in activites that accomplish one or more of the exempt purposes specified in sec_501 you operate for a substantial non-exempt purpose you operate for the benefit of private rather than public interests and your activities result in substantial private benefit contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information 'f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager john wong enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend contact person identification_number contact number fax number employer_identification_number u ll dollar_figure dollar_figure dollar_figure incorporator board member board member condominium association for-profit entity state date date dollars m dollars n dollars oo dollars p dollars q dollars a m o w t o w n a h t t u d o v t n b d b o h dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are an organization that provides a no-usury loan program and foreclosure related_services you were incorporated on date as a non-profit corporation under state law your articles of incorporation articles state in article that your specific purpose is to e ngage in any lawful act or activity for which corporations may be formed under the state revised nonstock corporation act article states notwithstanding any other provisions of these articles the corporation is organized exclusively for one or more purposes as specified in sec_501 of the internal_revenue_code_of_1986 and shall not carry on any activities not permitted to be carried on by an organization exempt from federal_income_tax under sec_501 or corresponding provisions of any subsequent tax laws your form_1023 application indicates you willspend prevention counseling for homeowners and homeowners of your time conducting foreclosure conducting a mortgage assistance program for the foreclosure counseling is conducted by incorporator incorporator was also your sole initial board member and the director of education and program development the foreclosure a counseling is described as f ree educational advising to homeowners to proactively minimize the risk of foreclosure the mortgage assistance program is conducted by_incorporator the mortgage assistance program is described as assistance to homeowners to encourage informed financial decisions and increase access to home ownership initially you were governed by one board member incorporator during our review of your application you added two board members board member and board member member is a real_estate investor and contractor board member is a minister and business owner board you do not have a website in response to our correspondence you submitted additional information regarding your operations in your date letter you listed four objectives restore a culture of ownership and freedom to lend to those denied credit by the banking system to facilitate prosperity page to practice and encourage biblical financial precepts your date letter also provided additional information from board member who stated additionally the bulk of my occupational life has been in the construction industry as an estimator and project manager of commercial construction firms gained valuable insight into the planning and valuation of construction projects from single family residences to large commercial and industrial developments when sat out and started my own company began in renovation and historic restoration know the pitfalls of working on old homes and how to evaluate for signs of concealed damage spent considerable time as a subcontractor for a company that replaces doors and windows as such became acquainted with the peculiarities of subcontract practice and law now that am a general contractor and project manager for my own projects can attest to the challenges faced by small businesses specializing in construction trades in short take a keen eye to the valuation of all of the loans that we write to help people acquire or improve real_property because have been in their situation know what to look for and how to determine the feasibility of their desires if the project justifies the loan we can lend at zero interest even if the borrower can not qualify through conventional means foreclosure assistance the step-by-step process you follow consists of a dual approach that seeks to proactively prevent delinquent mortgages from entering foreclosure and provide helpful information to individuals whose homes are in the process of being foreclosed in this regard you provide information about initiatives that individuals often are unaware of until many time-sensitive requirements have elapsed services are not limited to any particular class of individuals financial information requests especially for situations that have reached the foreclosure stage seek to access an individual’s prospective ability to resume mortgage payments if new terms can be negotiated after receiving exemption the primary foreclosure seminars will provide relevant information to individuals regarding into foreclosure and cases that have reached the foreclosure litigation stage preventing foreclosures for cases that are delinquent but not yet entered sessions will be open to the public and not in partnership with any other entity no business relationships exist with any mortgage brokers loan officers realtors or attorneys no client referrals will be received through the purchase of notice of default lists mortgage lists or lead lists no funding will be received from fee-for-service agreements with lenders creditors or debtors you will not do business with related for-profit entity participants will not be required to engage in any ongoing educational programs you will meet clients twice for approximately one hour before recommending a particular approach clients are not required to pay an upfront fee page you have not applied for funding from the national foreclosure mitigation counseling program or similar programs you have no current plans to become a housing and urban development hud approved housing counseling agency although you currently you have no employees you anticipate hiring employees in the future in fact you expect to develop training programs for your employees within months after exemption is received we asked for further details regarding your foreclosure counseling you indicated that here we arrive at a chicken vs egg dilemma in that we could benefit from the input of credit counselors and attorneys in order to formulate a model for this portion of our operations and to provide the requisite services our efforts to attract pro bono legal advice from attorneys and our ability to effectively solicit donations to hire credit counselors for these purposes will we believe be furthered by your recognition that we are acting in the public good as evidenced by being awarded c status at this time we are still sorting through the methods by which we intend to meet our objectives if and feasibility because we are not licensed attorneys nor credentialed credit counselors we can not answer some of your questions at this time we need the further benefit of time to learn the system am not mistaken the bulk of your questions address qualifications while we are working diligently to solidify the practices of our foreclosure counseling process we are also ready to continue our existing no-usury lending operations regardless of your chicken vs egg dilemma you did provide the following clarifications you will proactively prevent delinquent mortgages from entering foreclosure by providing i nitiatives that homeowners might not be aware of includ ing mediation in state the borrower can force the lender into mediation with a state-provided mediator lender modifications bankruptcy cram-downs state mortgage assistance programs various government and gse refinancing making homes affordable act obama plan etc you will make clients obtained via advertisements and referrals aware of time-sensitive requirements that may elapse such as appearances and answers to summonses and complaints the deadlines of all of the programs listed above the expiration of the bush plan etc no current advertising exists we again asked for details in an attempt to understand your planned foreclosure activities in response you indicated the following page you are a religious_organization helping people get out of debt using christian values furthermore a more comprehensive description of the foreclosure counseling will be possible once we have the latitude to engage the services of the necessary professionals to advise us in this matter our funding currently comes solely from the shallow pockets of our directors your proactive steps to prevent delinquent mortgages from entering foreclosure will include the following education consumers mortgagors to become better stewards over their possessed financing by understanding biblical principles pairing mortgagors with attorneys that can review foreclosure documents you envision soliciting pro bono work as possible and using economies of scale to collectively bargain reasonable rates for our applicants the cornerstone of our program would be to transition as many of these loans as possible into our no-usury lending programs to come to be activated in the future- presently no funding in hand helping the borrower receive concessions on the principal and interest from the lender would figure heavily in this process your direct involvement in the role of advisor would depend on our further review of pertinent laws and the standards of the industry your goal is to help people pay off debt you would help them by negotiating with their lender for a minimum balance buying out their high interest loans and replac ing it with a principle only loan you will seek assistance from negotiation professionals in designing your program however such professionals are presently not engaged due to your organization being hindered by our lack of non-profit status you are a t eaching and i nstructional organization however in times to come when financial resources have increased it may be necessary that assistance provided will require direct negotiation with a lender to reduce the principle and interest amount so that a buy out of the obligation can be accomplish ed then replacing it with a non-interest assistance loan that will help the person get out of debt quickly and permanently we currently are not yet aware whether or not we will be directly involved with such negotiations or whether they will be outsourced if we had to make a decision presently then such task would be outsourced leaving us to do what we do best which is to teach and instruct provide directions and information assisting those already in foreclosure would consist of the following getting a real_estate attorney if an attorney is unaffordable provide information regarding pro_se procedures and rules page provide legal information help with completion of form sec_5 guidance through the court system help with court motions regarding your two one hour counseling sessions the first hour is spent to aid them in releasing the emotional pressures by informing us what really brought you here to this place of being foreclosed on the second hour is the building block phase where a plan of action is agreed upon you submitted a document from the state fair housing center entitled representing yourself in foreclosure a guide for state homeowners and a copy of the fair debt collection practices act you indicated that the greatest problem is ignorance of the laws we will provide pertinent information to raise awareness of the laws available tools to the person or be able to direct them to it no-usury loan program your responses indicated that the mortgage foreclosure assistance program was actually a no- usury charitable lending program regarding this lending program you indicated the following t he primary criteria for assistance is the individual's willingness to exercise and maintain the consistent financial discipline necessary to prevent the loss of their home assistance will largely consist of giving individuals necessary information concerning access to measures such as court based mediation programs or exemptions due to unemployment or sickness that are often not utilized in a timely manner because individuals are often not aware of them financial assistance may be offered on a limited case-by-case basis your organization exists to end charitably at zero percent interest in accordance with judeo- christian beliefs especially to people and organizations who would be turned down by traditional lenders the four goals of this no-usury program are to restore a culture of ownership and freedom lend to those denied bank credit facilitate prosperity and practice biblical precepts your loans empower our borrowers to pay off their debt quickly and to have full stewardship of their homes and other valuable property you will loan funds for home ownership real_estate investment or even smaller commitments like buying the proper tools for their trade or purchasing a reliable vehicle to get to work the résumé of board member indicates you are a nonprofit no-usury charitable lending organization page two promissory notes were submitted with your response both were no-interest loans to condominium association the first note was in the amount of é dollars the second note dated was in the amount of m dollars both notes indicated that annual membership enrollment in this association is required for benefit participation an initial non-refundable enrollment contribution of n dollars was required the assigned recipient of the funds was for-profit entity your incorporator is a director of for-profit entity both promissory notes indicate that in event of a default the unpaid balance of the note shall at the option of the holder become immediately due and payable and the amount then due shall accrue interest until payment at the rate of per annum or the highest_rate permitted by law whichever is less the borrower further agrees to pay all collection and or attorney fees pertaining to the collection of the note we asked for clarification regarding your loan program and past loans you indicated that the no-interest loan program is intended to be our flagship service it is the reason for which our organization exists regarding your loan assistance criteria you indicated the applicant must demonstrate that they are unable to secure traditional financing through a bank or credit_union this may be previous denials of credit or poor fico scores in other instances such as loans for renovations inadequate appraised value of the building can also substantiate the need for alternative lending the applicant must demonstrate a need for the loan wanting to move one’s family into a safer neighborhood needing tools in order to conduct business requiring a safe and reliable vehicle to get to and from work etc are examples of reasons for which one might be awarded one of our no-interest loans the applicant must demonstrate that they have a character consistent with the desire and intention to repay the loan traditionally this has been the purpose of credit reporting agencies but our purpose is to lend to those whose credit scores do not qualify them for traditional loans in our case however character witness demonstration of previous forthright dealings explanations of past failures and the attestation of the applicant that they are able and willing to repay the loan are examples of lending criteria you last criterion was the availability of funds no formal application form currently exists however past loans were made using the above criteria no member of your organization lived at condominium association or otherwise had any relationship with condominium association only one application from condominium association was received in for renovations to their roof page as mentioned previously the assigned recipient of the loan funds was for-profit entity a construction_project management company and your director incorporator is also a director of for-profit entity you indicated that one of the reasons that we were able to fund the loan is because we did not have to worry about the contractor defrauding or failing the applicant incorporator was also able to control the contract amount and defer some of his payments in some cases you may reduce an amount owed to your organization i f they genuinely have more difficulty than they expected with the repayment or if the business they were borrowing for fails o r if they have a reduction in income or an increase in expenses some of your loans will be secured and some unsecured the secured loans may well fall below the threshold for foreclosure if a loan is not repaid timely you may charge interest and conduct collection procedures however you state that are called to be adversarial only if all other measures fail c ollection actions are distasteful we you may loan funds to serve as a home down-payment however only understands the shortcomings of the usury system and is fully aware of the frailty and precariousness of the system and is willing to enter into such an agreement with a traditional morigage lender then we will consider writing a loan for the down payment i f the applicant initially you were a membership_organization only members could receive loans however when we asked about your membership requirements and benefits you rescinded your membership concept financial information you expect to receive donations from the general_public corporations churches and other religious organizations the financial information submitted with your application indicated for expenses consisted of overdollar_figure your revenue exceeded your expenses by over dollar_figure in gifts grants and contributions and nearly in fundraising expense and nearly dollar_figure thru in expenses the in professional fees shows over dollar_figure - when asked about the lack of any expenses in pursuit of your stated purposes you submitted revised financial statements the revised financials were the same as the initial submission except for the addition of over dollar_figure in disbursements to or for the benefit of members your expenses exceeded your revenue by nearly dollar_figure when asked about your revised financial statements you again submitted revised financial projections in these latest projections you estimate for20 contributions of over dollar_figure' of almost dollar_figure by o dollars and loan repayment revenue of o dollars expenses were fundraising your revenue exceeded your expenses and salaries and wages of over dollar_figure gifts grants and thru20 when asked about the loan repayment revenue lender amount terms etc and salaries individuals and their compensation you refused to directly address our question indicating that page our loans right now are small and of short term so a repayment schedule of p dollars yr that is only q dollars month on the principal lent is a reasonable goal for repayment of funds this is another sum that we listed as a number not to be exceeded we are certain that there will be come a time that the efforts that are donated by the directors will be insufficient to meet the needs of the organization and clerical staff will have to be employed on a part-time basis additionally in the starting phases we will need the advice of industry professionals while we are preparing to solicit them to provide these services as donations we have to face the reality that we may need to hire certain services in the event that they are not donated law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i ii iii provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt page management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i ii iii requires that any fees charged to a consumer for services are reasonable allows for the waiver of fees if the consumer is unable to pay and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i ii iii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i il iii the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively page for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization must establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revproc_2011_9 2011_2_irb_283 states in part that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it page qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications t aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt under sec_501 of the code in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover while to some extent the fees charged reflected ability to pay it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its primary purpose was not charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 765_f2d_1387 cir affg t c memo the tax_court concluded that the extent of the integration between the operations of a non-profit page entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court’s decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in international postgraduate medical foundation v commissioner t c memo the court held that an organization that had the substantial nonexempt purpose of benefiting a related for- profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 414_us_910 in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because charitable_class that are benefited in a 'non-select manner’ because they will be turned away unless they meet the criteria of the participating creditors its potential customers are not members of a the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of the private interests of creditors as well page application of the law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 see sec_1_501_c_3_-1 you fail the operational_test to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization see b s w group above your activities are not directed exclusively toward one or more exempt purposes foreclosure counseling although the initial application indicated your foreclosure counseling had begun over two years ago you have provided no evidence of a substantial ongoing or planned educational program you did not provide a detailed business plan you stated that it was a chicken vs egg dilemma in that you could benefit from the input of credit counselors and attorneys in order to formulate a model for this portion of our operations and to provide the requisite services you state at this time we are still sorting through the methods by which we intend to meet our objectives you also state a more comprehensive description of the foreclosure counseling will be possible once we have the latitude to engage the services of the necessary professionals to advise us in this matter therefore you do not meet the requirements of revproc_2011_9 that indicates proposed activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption the limited information you did provide indicates the following your services will not be limited to any charitable_class you will help people of all income levels helping people with incomes above the median wage for the area does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 or serve any other purpose recognized as charitable accordingly you are unlike the organization described in revrul_69_441 above which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 you will negotiate terms with lenders and or facilitate the negotiation using other entities this is not in compliance with the requirements of sec_501 of the code which provides that page organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they do not negotiate the making of loans on behalf of debtors you will have three board members the owner of a construction company a real_estate investor contractor and minister ousiness owner this is not in compliance with sec_501 that indicates that at all times the organization must have a board_of directors which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders you have not established that your board represents the broad public interest per year you refused to indicate who was to receive the compensation since you twice revised your financial statements the last revision contained salary expense of more than dollar_figure incorporator is your director of education and program development and you have no employees there is no indication that incorporator or other directors will not receive compensation therefore it appears at least one of your three directors will receive a salary this is not in compliance with sec_501 that indicates that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates regardless of whether the director will receive compensation your refusal to provide projected compensation details was not in compliance with revproc_2011_9 at first you indicated no planned relationships with for-profit entities but then detailed how you would refer clients to for-profit lawyers for services while you would attempt to obtain pro bono services you will negotiate reasonable rates for your clients the referral of clients to for-profit entities at reasonable rates is not in compliance with sec_1_501_c_3_-1 which states an applicant organization must establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the referrals to for-profit entities is a substantial non-exempt purpose similar to the operations of the organizations described in international postgraduate medical foundation v commissioner and old dominion box co v united_states your initial counseling will involve two one-hour sessions the first hour is spent releasing emotional pressures and understanding how the client got to this point the second hour is the building block phase where a plan of action is agreed upon you have not shown that these sessions serve an educational purpose defined in sec_1_501_c_3_-1 as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community like the organization in solution plus above you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems page no-usury loan program you will loan funds for home ownership real_estate investment or even smaller commitments like buying the proper tools for their trade or purchasing a reliable vehicle to get to work furthermore the applicant must demonstrate a need for the loan wanting to move one’s family into a safer neighborhood needing tools in order to conduct business requiring a safe and reliable vehicle to get to and from work etc are examples of reasons for which one might be awarded one of our no-interest loans your loan program does not have criteria that serves exclusively chartable purposes your program is open to anyone in need who requires funds for investments tools vehicles or simply moving to another neighborhood this is not in compliance with section sec_1_501_c_3_-1 that states an applicant organization must establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests your loan program is operating for the benefit of private parties operating for the benefit of private parties constitutes a substantial nonexempt purpose see old dominion box co v united_states and precludes exemption you loaned condominium association funds in recipient of the loan funds was for-profit entity a construction_project management company your founder and current director incorporator is a director of for-profit entity no charitable purpose has been shown for this activity and it is highly indicative of the type of loans you will grant for repairs on their roof however the assigned sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private sharehoiders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization loaning funds to condominium association so that incorporator’s construction company for-profit entity could repair their roof indicates the inurement of your organization’s funds to your director in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your loan to condominium association is a single non-exempt purpose that precludes exemption it is not necessary for us to prove that the payments to for-profit entity were unreasonable as indicated in church by mail to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in this case it is clear that incorporator’s construction company for- profit entity benefitted substantially from your operations the critical inquiry is not whether particular contractual payments page conclusion based on the facts stated above and applicable law you are not operated exclusively for sec_501 purposes you have failed to substantiate an educational program you do not limit your counseling services or your loan programs to the poor or distressed your operations as described above result in private benefit to for-profit companies and inurement to insiders even if you had met the operational_test you fail to qualify for exemption because you do not meet sec_501 you negotiate with lenders your board does not represent the public interest and you have not established the board will not be compensated accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs page if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication page
